Citation Nr: 0030432	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for schizophrenic reaction.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from October 1963 to August 1965.  
These matters come to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a disability rating in excess of 
50 percent for schizophrenic reaction.  The veteran perfected 
an appeal of that decision.

In the context of his appeal of the denial of an increased 
rating the veteran has asserted that his service-connected 
psychiatric disorder prevents him from maintaining 
employment.  The Board finds, therefore, that the scope of 
the veteran's appeal includes the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability.  See Colayong v. West, 
12 Vet. App. 524 (1999) (if the veteran has asserted that the 
schedular rating is inadequate, the Board must specifically 
adjudicate the issue of entitlement to an extra-schedular 
rating).  The Board notes that in a February 1997 rating 
decision the RO denied entitlement to a total disability 
rating based on unemployability.  The issue of the veteran's 
entitlement to a total disability rating based on individual 
unemployability will be addressed in the remand portion of 
this decision.

This case was previously before the Board in January 2000, at 
which time the Board decided an issue no longer in appellate 
status and remanded the issue of entitlement to an increased 
rating for schizophrenic reaction to the RO for additional 
development.  That development included affording the veteran 
an examination.  The record shows that he was properly 
scheduled for the examination, but failed, without 
explanation to report.

The provisions of 38 C.F.R. § 3.655(a),(b) (1999) provide 
that where a veteran fails, without good cause to report for 
a necessary examination scheduled in conjunction with a claim 
for increased compensation, that claim will be denied.  While 
the regulation would appear to require that the veteran's 
claim be denied, he has not been notified of the provisions 
of that regulation so that he could make an informed decision 
as to whether to report.  See Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  It would be prejudicial for the Board to 
deny the veteran's claim in the first instance on that basis.  
Marsh v. West, 11 Vet App 468 (1998); Bernard v. Brown, 4 
Vet. App. 384 (1993).

In its September 1996 rating decision the RO also determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for 
degenerative arthritis, diabetes mellitus, and glaucoma, and 
denied service connection for a seizure disorder.  In his 
July 1997 notice of disagreement the veteran indicated that 
he was appealing the denials of service connection, and the 
Board finds that his notice of disagreement encompasses the 
September 1996 denial of service connection for degenerative 
arthritis, diabetes mellitus, glaucoma, and a seizure 
disorder.  See Jarvis v. West, 12 Vet. App. 559 (1999) (the 
contents of the notice of disagreement determine its scope).  
The additional issues were not, however, included in the May 
1998 statement of the case.  These issues are, therefore, 
being remanded to the RO for the issuance of a statement of 
the case and to give the veteran the opportunity to submit a 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 
Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. 
§ 20.200 (2000).

The Board further finds that because the issue of entitlement 
to a total disability rating based on individual 
unemployability is contingent on whether service connection 
for the additional disabilities is granted, that issue is 
inextricably intertwined with the appeal pertaining to the 
additional disabilities.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if a decision on one could have significant 
impact on the other).

To ensure full compliance with due process requirements, 
these issues are REMANDED to the RO for the following 
development:

1.  The RO should provide the veteran 
notice of the evidence needed to support 
his claims in accordance with the 
provisions of Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5103, 5103A).  He should also 
be requested to provide information as to 
any relevant treatment he has received 
since January 2000 and information as to 
employment records that would support his 
claim.  Thereafter the RO should take all 
necessary steps to obtain any reported 
records not already part of the claims 
folder.

3.  The veteran should be advised of the 
provisions of 38 C.F.R. § 3.655, and 
should also be requested to indicate 
whether he is willing to report for a 
psychiatric examination.  If his response 
is in the affirmative, he should be 
afforded an opportunity for such an 
examination.  The examiner should review 
the claims folder prior to completing the 
examination report.  The examiner should 
indicate whether the veteran's service 
connected psychiatric disability is 
manifested by any of the symptoms listed 
in 38 C.F.R. § 4.130 (1999), General 
Rating Formula for Mental Disorders.  The 
pertinent criteria contained in that 
formula are as follows:

Total occupational and 
social impairment, due to 
such symptoms as: gross 
impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; 
persistent danger of 
hurting self or others; 
intermittent inability to 
perform activities of daily 
living (including 
maintenance of minimal 
personal hygiene); 
disorientation to time or 
place; memory loss for 
names of close relatives, 
own occupation, or own name

Occupational and social 
impairment, with 
deficiencies in most areas, 
such as work, school, 
family relations, judgment, 
thinking, or mood, due to 
such symptoms as: suicidal 
ideation; obsessional 
rituals which interfere 
with routine activities; 
speech intermittently 
illogical, obscure, or 
irrelevant; near-continuous 
panic or depression 
affecting the ability to 
function independently, 
appropriately and 
effectively; impaired 
impulse control (such as 
unprovoked irritability 
with periods of violence); 
spatial disorientation; 
neglect of personal 
appearance and hygiene; 
difficulty in adapting to 
stressful circumstances 
(including work or a 
worklike setting); 
inability to establish and 
maintain effective 
relationships.

Occupational and social 
impairment with reduced 
reliability and 
productivity due to such 
symptoms as: flattened 
affect; circumstantial, 
circumlocutory, or 
stereotyped speech; panic 
attacks more than once a 
week; difficulty in 
understanding complex 
commands; impairment of 
short- and long-term memory 
(e.g., retention of only 
highly learned material, 
forgetting to complete 
tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation 
and mood; difficulty in 
establishing and 
maintaining effective work 
and social relationships.

The examiner should also express an 
opinion as to the severity of any social 
or industrial inadaptability identified 
through the examination and review of the 
claims folder.

2.  After undertaking any development 
deemed appropriate on the issues of 
whether new and material evidence has 
been submitted pertaining to entitlement 
to service connection for degenerative 
arthritis, diabetes mellitus, glaucoma, 
and entitlement to service connection for 
a seizure disorder, the RO should re-
adjudicate those issues.  If entitlement 
remains denied, the veteran and his 
representative should be provided a 
statement of the case pertaining to those 
issues and be given the opportunity to 
submit a substantive appeal.

2.  After undertaking any development 
deemed appropriate, the RO should then 
re-adjudicate the issues of entitlement 
to an increased rating for schizophrenia 
and  for appellate consideration.  If 
entitlement remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case 
pertaining to those issues.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 



- 4 -


